ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Skanska USA Civil Southeast, Inc.             ) ASBCA No. 62215
                                              )
Under Contract No.    N40085-10-C-3006        )

APPEARANCE FOR THE APPELLANT:                    Jennifer A. Mahar, Esq.
                                                  Smith Pachter McWhorter, PLC
                                                  Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Jonathan C. McKay, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 10, 2020



                                              OWEN C. WILSON
                                              Administrative Judge
                                              Vice Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62215, Appeal of Skanska USA Civil
Southeast, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 10, 2020



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals